oi5uptrtut        Courf             7,1-fir
                              2014-SC-000259-KB
                                                        DATE         9 -1- 4   Z.3.4&eco.J4-wr.C.,

JAMES GRANT KING                                                          MOVANT
KBA Member No. 88465




V.                            IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                            RESPONDENT



                             OPINION AND ORDER

      James Grant King has moved this Court to impose a partially probated

suspension with conditions for his admitted violation of Supreme Court Rule

(SCR) 3.130-1.15(a). The Kentucky Bar Association (KBA) has no objection to

King's motion. King was admitted to practice law in the Commonwealth of

Kentucky on October 23, 2000. His bar roster address is 115 Noah Cove, Suite

A, Paducah, Kentucky 42003, and his KBA number is 88465.

                              I. BACKGROUND

      On June 24, 2013, the Inquiry Commission charged King with two

counts of violating SCR 3.130-1.15(a) which provides in pertinent part that: "A

lawyer shall hold property of clients or third persons that is in a lawyer's

possession in connection with a representation separate from the lawyer's own

property." The charges arose from King's representation of Mary Ann and
Noble Faulkner related to their December 8, 2009, motor vehicle accident. We

separately set forth the underlying facts related to the charges below.

      In mid-April 2010, with Mary Ann's authorization, King settled her claim

for $4,500.00. King deposited those settlement funds in his escrow account on

April 20, 2010. King did not immediately distribute the settlement funds

because he needed to verify whether Medicaid would assert a lien. On June

17, 2010, after Medicaid had advised King that it was not asserting any lien,

King distributed Mary Ann's $2,925.00 portion of the settlement funds to her.

Between the time he received the settlement funds and the time he distributed

them, King failed to continuously maintain an escrow account balance

sufficient to pay Mary Ann her portion of the funds.

      On July 23, 2010, King received a       25,000.00 check in settlement of

Noble's claim, which King deposited in his escrow account. As with Mary Ann's

settlement, King did not immediately distribute any of the funds to Noble

because of a potential Medicaid lien. On August 25, 2010, Medicaid indicated

that it would be asserting a lien. Thereafter, King distributed $1,000.00 checks

 from the escrow account to Noble on November 3, 2010, December 7, 2010,

 and January 13, 2011. On January 11, 2011, Medicaid advised King that it

 would not be asserting a lien, and King advised Noble accordingly. At Noble's

 request King held the remaining settlement funds until November 21, 2011,

 when he remitted them to Noble. Between the time he received the settlement

 funds and the time he distributed them to Noble, King failed to continuously




                                          2
maintain an escrow account balance sufficient to pay the amount ultimately

due Noble.

      Finally, during the relevant time periods, King used funds from his

escrow account to make payments to MetLife Home Mortgage, Parenting &

Family Magazine, Nissan, Anthem Health Insurance, the Kentucky

Unemployment Insurance Fund, and others. These payments were unrelated

to King's representation of clients.

      Based on the preceding facts, the Inquiry Commission issued a two

count charge alleging that King violated SCR 3.130-1.15(a) by commingling his

personal funds with the Faulkners', by overdrawing his escrow account, and by

using funds in his escrow account to pay personal expenses. In response to

the charges, King filed his affidavit and affidavits from a current and former

employee stating that at all relevant times King had sufficient cash on hand in

his office to pay the amounts due the Faulkners. According to King, he did not

want to deposit the money into his "business account for various unrelated

reasons," and he used money from his escrow account to pay personal

expenses rather than using the cash on hand.

       We note that King was disciplined on August 23, 2012, when he received

 a public reprimand as a result of convictions for driving under the influence,

 third offense, and endangering a minor. We conditioned the public reprimand

 on King's agreement to: (1) not commit any additional crimes; (2) comply with a

 supervision agreement he entered into with Kentucky Lawyer's Assistance

 Program (KYLAP); (3) pay his bar dues; (4) comply with all Continuing Legal


                                         3
Education (CLE) requirements; and (5) pay the costs associated with the

proceedings. In the event King failed to comply with the conditions, the public

reprimand would be converted to a sixty-one (61) day suspension. There is

nothing in the record indicating that King has failed to comply with the

preceding conditions.

      On May 16, 2014, King filed a motion asking this Court to impose a one-

hundred-eighty-one (181) day suspension, with sixty-one (61) days to serve, the

balance being probated for a period of two years. In exchange, King agreed

that the KBA could move to revoke the probated portion of the sanction if he

received any charge of professional misconduct based on a conviction for a

felony or Class A misdemeanor or any charge of professional misconduct based

on a complaint filed after entry of this Court's opinion and order herein.

Additionally, King agreed to extend his KYLAP agreement for a period of two

years and to attend the next scheduled Ethics and Professionalism

Enhancement Program.

      The KBA filed a response stating that the Chair of the Inquiry

 Commission and a Past President of the KBA reviewed the motion and relevant

 case law, and it has no objection. However, the KBA recommended one change

 in the conditions requested by King. Instead of conditioning his probation on

 no felony or Class A misdemeanor convictions during the probationary period,

 the KBA recommends probation be conditioned on "no criminal charges" during

 the two year probationary period.




                                         4
                               II. ANALYSIS

     As noted above, King admits that he violated SCR 3.130-1.15(a) as set

forth in the Inquiry Commission's charge. Sanctions for such violations run

the gamut from disbarment (Hayes v. Kentucky Bar Ass'n, 790 S.W.2d 237,

238 (Ky. 1990) (attorney misappropriated client's funds that were to be used to

pay child support, forged the intended recipient's name, and overdrew his

escrow account)) to a thirty day suspension probated for one year (Mitchner v.

Kentucky Bar Ass'n, 407 S.W.3d 549, 553 (Ky. 2013)(attorney, among other

violations, deposited an advance fee payment into his operating account rather

than his escrow account)).

      Having reviewed King's motion, the record from the KBA, the KBA's

response to King's motion, and relevant case law, we conclude that the

discipline proposed by King is appropriate. However, to be consistent with the

August 23, 2012, Opinion and Order, we condition his sanction, in part, on his

not committing any crimes during the probationary period. In doing so, we

note that, although King is currently under the disciplinary terms of this

Court's August 23, 2012, Opinion and Order, the charges herein arose from

conduct that preceded that Opinion and Order. Furthermore, we note that,

 although King inappropriately handled the Faulkners' funds, there are no

 allegations that the Faulkners did not receive all of the money to which they

 were entitled. Finally, we agree with the KBA that the remedial education King

 has agreed to undertake is appropriate, and we believe that King will benefit

 from an extension of the existing KYLAP agreement.


                                         5
      ACCORDINGLY, IT IS ORDERED THAT:

1.    James Grant King, KBA Member No. 88465, is suspended from the

      practice of law for one-hundred-eighty-one (181) days, with sixty-one (61)

      days to serve and the balance probated for two years from the date of

      this Order.

2.    King shall not commit any crimes, including misdemeanors and felonies,

      during the period of probation.

3.    King shall not receive any new disciplinary charges during the

      probationary period related to conduct discovered or occurring after the

      date of this Order.

4.    King shall attend at his own cost and successfully complete the next

      available Ethics and Professionalism Enhancement Program, and King

      will not apply for CLE credit for his attendance at that program.

      Furthermore, King will provide an appropriate release form so that his

      CLE records can be reviewed for one year following his completion of that

      program.

 5.    King shall extend the KYLAP Supervision Agreement he entered into

       pursuant to this Court's August 23, 2012, Opinion and Order. The

       extension shall be under the same terms and conditions as contained in

       that Opinion and Order.

 6.    King shall notify all necessary courts and clients of his sixty-one (61) day

       suspension in accordance with SCR 3.390(b). Those notifications shall be
     made by letter placed in the United States mail within ten (10) days from

     the date of this Opinion and Order. King shall also simultaneously

     provide a copy of all such letters to the Office of Bar Counsel. Also, to the

     extent possible, King shall cancel and cease any advertising activities in

     which he is engaged;

7)    Pursuant to SCR 3.390, King shall not, during the term of suspension,

      accept new clients or collect unearned fees; and

8)    Pursuant to SCR 3.450, King is directed to pay all costs associated with

this disciplinary proceeding, certified to be in the sum of 559.57, for which

execution may issue from this Court upon finality of this Opinion and Order.

      All sitting. All concur.

      ENTERED: August 21, 2014.




                                         7